779 F.2d 296
UNITED STATES of America, Plaintiff-Appellee,v.Barry Kendall HOGAN, and Mark Bradford Hogan, Defendants-Appellants.
No. 84-1687.
United States Court of Appeals,Fifth Circuit.
Jan. 3, 1986.Opinion on Denial of Rehearing Feb. 3, 1986.

Ronald P. Guyer, Gerald H. Goldstein, John A. Convery, San Antonio, Tex., for Barry Kendall Hogan.
Robert G. Turner, Houston, Tex., for Mark Bradford Hogan.
Edward C. Prado, U.S. Atty., San Antonio, Tex., Mervyn Hamburg, Atty., Appellate Sec., Crim.Div., Washington, D.C., for plaintiff-appellee.
Appeals from the United States District Court for the Western District of Texas, James R. Nowlin, Judge.
(Opinion August 29, 1985, 5th Cir., 771 F.2d 82)
Before CLARK, Chief Judge, BROWN, and POLITZ, Circuit Judges.
PER CURIAM:


1
Based upon the record as supplemented after limited remand, we affirm the findings of the district court that the notes of DEA Agent Braziel were not covered by the Jencks Act, 18 U.S.C. Sec. 3500(e)(2).


2
Pursuant to this court's opinions of June 7 and August 29, 1985, the convictions of Barry Kendall Hogan and Mark Bradford Hogan on Count 2 are affirmed, the convictions of said defendants on Counts 1 and 3 are reversed, and the causes are remanded for further proceedings not inconsistent with our prior opinions.


3
AFFIRMED IN PART AND IN PART REVERSED AND REMANDED.

ON PETITION FOR REHEARING

4
Before CLARK, Chief Judge, BROWN, and POLITZ, Circuit Judges.

PER CURIAM:

5
IT IS ORDERED that the petition for rehearing filed in the above entitled and numbered cause be and the same is hereby denied.  Based on the documentary proof presented, the district court's decision on the remanded Jencks Act issue is plainly correct.  That court made the determination to conduct the remand proceedings in camera.  There is no basis shown in the record before this court to fault that decision or to indicate that it affected any substantial rights of defendants.